Citation Nr: 0516365	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-34 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for 
hypercholesterolemia and hyperlipidemia claimed as 
dyslipidemia.

3.  Entitlement to service connection for macular drusen and 
decreased near vision.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for left-sided 
hemisensory anesthesia/paresthesia (claimed as right-sided).

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbosacral strain.

7.  Entitlement to an initial disability evaluation in excess 
of zero percent for residuals of anterior cruciate ligament 
repair of the left knee.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from May 1977 to October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (hereinafter RO) of the Department of Veterans Affairs 
(VA).  The RO, in pertinent part, denied entitlement to 
service connection for headaches, dyslipidemia, macular 
drusen and decreased near vision, bronchitis, and left-sided 
hemisensory anesthesia/paresthesia (claimed as on the 
rightside).  The RO granted entitlement to service connection 
for lumbosacral strain and assigned a 10 percent evaluation 
effective from October 2001.  The RO also granted entitlement 
to service connection for residuals, anterior cruciate 
ligament (ACL) repair of the left knee and assigned a zero 
percent (noncompensable) evaluation effective from October 
2001.  The veteran disagreed with the evaluations assigned.  

The veteran presented testimony at a Travel Board hearing in 
January 2005 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript has been attached to the 
claims file.  

Although the RO also initially denied entitlement to service 
connection for renal colic and the veteran disagreed with 
that decision, after review of additional medical evidence 
the RO granted entitlement to service connection in an August 
2003 rating decision, and assigned a 10 percent evaluation 
effective from October 2001.  Accordingly, the issue of 
entitlement to service connection for renal colic is not on 
appeal.  Further, the veteran did not file a notice of 
disagreement with that decision and, at his hearing in 
January 2005, he stated that he was not questioning the 
decision at the present time.  

The issues of entitlement to an initial disability evaluation 
in excess of 10 percent for lumbosacral strain, an initial 
disability evaluation in excess of zero percent for residuals 
of ACL repair of the left knee, and entitlement to service 
connection for headaches, macular drusen and decreased near 
vision, bronchitis, and left-side hemisensory 
anesthesia/paresthesia (claimed as on the right side) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDING OF FACT

Hyperlipidemia and hypercholesterolemia are laboratory 
findings; no competent medical evidence is of record showing 
that the veteran has a current disability manifested by, or 
attributable to, hypercholesterolemia or hyperlipidemia.  


CONCLUSION OF LAW

A disability manifested by, or attributable to, 
hypercholesterolemia or hyperlipidemia was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).


The issues currently before the Board arose from a claim 
received in October 2001.  Given the uncertainty as to the 
precise application of the VCAA, exemplified in the 
authorities cited above, the Board assumes that the VCAA and 
the regulatory amendments are applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  

In Pelegrini, cited above, the Court of Appeals for Veterans 
Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

In December 2001, the RO notified the veteran of the evidence 
needed to establish entitlement, information or evidence 
needed from the veteran, what VA would do to assist, and what 
he could do to help with his claim.  He was notified as to 
what information and evidence must be submitted by the 
claimant, and what information and evidence would be obtained 
by VA.  He was notified as to which evidence VA would make 
reasonable efforts to obtain on his behalf and that he was to 
provide enough information about the records so that VA could 
request them from the person or agency that had them.  He was 
further notified that "It is still your responsibility to 
support your claim with appropriate evidence."  

Although this notice did not use the exact language of VA's 
regulation, 38 C.F.R. § 3.159(b)(1), reading the letter as a 
whole, the notice properly conveyed the essence of the 
regulation.  It complied with the three statutory notice 
elements, and was in substantial compliance with the fourth 
notice element, as later set forth in 38 C.F.R. § 3.159(b)(1) 
because the letter gave notice of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim.  He was advised to provide 
identifying information for VA to assist in obtaining medical 
records, employment records, or records from other Federal 
agencies.  The Board therefore believes that appropriate 
notice has been provided in this case.  See Mayfield, supra. 

In addition, an August 2003 statement of the case (SOC) 
contained the pertinent regulations and notification of what 
the evidence must show in order to substantiate his claim.  
The August 2003 SOC also contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous RO communications.  See Mayfield, 
supra, at 27.  

With respect to the timing of the notice, the Court's 
decision in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran's claim, in pertinent part, for 
entitlement to service connection for dyslipidemia was 
received in October 2001.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in December 2001 prior to 
the initial AOJ decision on his claim in August 2003.  The 
timing of the notice in this case was compliant with the 
statutory requirement that it precede the initial RO 
decision. 

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  The RO has 
secured VA treatment records and afforded the veteran VA 
examinations.  He has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Hypercholesterolemia and hyperlipidemia

A.  Factual background

Service medical records show that, on the report of a medical 
examination in June 1991, it was noted that the veteran was 
aware of concerns as to lipids in his diet, and was so 
advised.  In March 1992 he was treated for 
hypercholesterolemia, not considered disabling.  He had a 
normal echocardiogram.  At his  retirement medical 
examination in June 2001, the summary of defects and 
diagnoses included dyslipidemia.  The clinical evaluation was 
normal for his heart and vascular system.  

The veteran was afforded a VA Compensation and Pension (C&P) 
medical examination in January 2002.  He related the report 
of his lipid examinations in May 1991 and June 2001, which 
the examiner stated were above normal.  The examiner noted 
that the veteran was not receiving any medication at that 
time, and had no clear symptoms related to elevated serum 
cholesterol.  Clinical test findings were that his serum 
cholesterol, triglycerides, and HDL were not normal.  An EKG 
reported normal sinus rhythm.  A chest X-ray was reported 
negative.  The pertinent diagnosis was hyperlipidemia.  




In his notice of disagreement, the veteran wrote that while 
the condition of dyslipidemia might not be considered 
disabling, it is a risk factor for the development of 
peripheral vascular disease and coronary artery disease, 
which are disabling.  He indicated he believes that the 
headaches and sensory changes might be related to lipid 
plaques causing temporary blockages of blood vessels.  

VA outpatient treatment records show that, in January 2003, 
the veteran presented for a follow-up regarding his 
cholesterol.  Other than complaints of bronchitis and 
wheezing, he reported no real problems, no other real chest 
symptoms, no chest discomfort, and no problems with his 
medication.  Review of the cardiovascular, chest, and lung 
systems were normal.  Clinical findings as to his 
cardiovascular system were regular rhythm and rate (RRR), 
with no murmurs or gallops appreciated, normal point of 
maximal impulse (PMI), normal and equal peripheral pulses, 
and no carotid bruits, edema, cyanosis, or clubbing were 
noted.  The pertinent diagnosis was hypercholesterolemia, 
with significant improvement. 

The evidence of record shows that, in December 2003, the 
veteran was working as a physician's assistant in an 
emergency room.   

The veteran was seen for follow-up in September 2004 and 
after review of his lab results, the examiner assessed 
hypercholesterolemia - under excellent control.  

At his Travel Board hearing in January 2005, the veteran 
testified that he was on medication and his cholesterol was 
fine.  He asserted that it has been shown that high lipids 
can lead to heart disease, to coronary artery disease, and to 
heart attacks.  He contended that, because it is a risk 
factor, service connection should be granted with a zero 
percent rating.  The veteran also testified that he was a 
medic in service.

B.  Analysis

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disease which is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

For entitlement to service connection, there must be 
competent medical evidence of a nexus between the in-service 
findings and diagnoses, the post-service symptoms, and a 
current diagnosed disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran seeks entitlement to service connection for 
dyslipidemia, a lipid abnormality.  He has been diagnosed 
with hypercholesterolemia and hyperlipidemia.  
Hypercholesterolemia is an "excess of cholesterol in the 
blood." Dorland's Illustrated Medical Dictionary 792 (28th 
ed. 1994).  Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc."  
Id. at 795.  

As such, hypercholesterolemia and hyperlipidemia are 
laboratory findings and are not disabilities in and of 
themselves for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.).  The term 
"disability," as used for VA purposes, refers to a 
condition resulting in an impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Hypercholesterolemia and hyperlipidemia do not necessarily 
cause any impairment of earning capacity, and they are not 
disease entities.

The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hypercholesterolemia or hyperlipidemia.  There are no 
symptoms, clinical findings, or other manifestations, or any 
deficits in bodily functioning associated with this 
laboratory finding.  As such, it is not a disability within 
the meaning of the law granting compensation benefits.  

The veteran has presented no competent medical evidence to 
the contrary.  Although the veteran has worked as a medic in 
service and more recently as a physician's assistant in an 
emergency room, there is no indication that he has 
specialized education, training, or experience, in cardiac 
disease to offer a medical diagnosis, statement, or opinion.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran is certainly competent, as a 
layperson, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Laypersons are not considered competent to offer medical 
opinions or diagnoses, and testimony to that effect does not 
provide a basis upon which to establish service connection.  
See Routen, Espiritu, supra.  Therefore, the veteran's 
assertions that elevated cholesterol is itself a disability, 
is a risk factor for a possible future disability, or causes 
a current disability are not competent medical evidence that 
a current disability exists due to a laboratory finding of 
high cholesterol.  

In reaching its conclusion, the Board acknowledges that high 
cholesterol is a risk factor for various cardiovascular 
diseases, and is no doubt of concern to the veteran. However, 
service connection is used to compensate veterans for current 
disabilities causally related to military service.  With all 
due respect for the veteran's sincere contentions, such 
current disability he does not have.

Accordingly, because the appellant does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim of service connection for 
hyperlipidemia, and the claim must be denied.


ORDER

Entitlement to service connection for hypercholesterolemia 
and hyperlipidemia is denied.

REMAND

Under the VCAA and the regulations, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  Additional evidentiary 
development is warranted as to this claim. 

The veteran testified at his January 2005 Travel Board 
hearing that his left knee disability and low back disorder 
had become more disabling.  He described experiencing 
increased symptoms, to include constant pain and flare-ups.  
He now contends that his low back disorder is no longer 
merely lumbosacral strain but also includes symptoms of a 
herniated disc.  He presented additional evidence and waived 
initial Regional Office consideration of this evidence.  
These documents included outpatient treatment records that 
show the veteran had an MRI performed because of ongoing 
lower back pain and leg discomfort.  The impression was of a
5-mm anterior listhesis of L4 relative to L5 with a 
herniation measuring 6-7 mm at that level, minimally pressing 
on the bilateral existing L4 nerve root.  The veteran also 
testified that he felt numbness on the outside part of his 
knee, that it felt like it would give out, and that it 
usually was swollen by the end of the day.  After standing 
for a couple of hours, he would have to sit down to rest his 
left knee.  In sum, the Board finds that evidence currently 
on file is insufficient for purposes of assigning accurate 
disability evaluations for these disorders, and that an 
updated examination is necessary.  

In addition, service medical records show that, at the 
retirement examination, the diagnoses included recurring 
bouts of bronchitis with wheezing which were treated with 
Proventil and "Abx".  As shown by medical evidence received 
at the hearing, at a January 2003 outpatient appointment he 
reported that every winter he tended to get bronchitis and 
had some associated wheezing with this.  He felt that a cold 
was starting, and requested a refill of medication that had 
helped him in the past.  His lungs were clear to auscultation 
and percussion in all fields with no rales, rhonchi, or 
wheezing, but his voice did sound slightly hoarse.  The 
pertinent assessment was a history of wintertime bronchitis, 
and medication to control asthma was prescribed.  A remand is 
necessary to obtain a medical opinion.

Also at the veteran's retirement examination, occasional 
headaches on the right occipital side were diagnosed and 
nausea, vomiting, and photophobia were not shown.  At a VA 
C&P examination in January 2002, he reported occasional 
headaches that would start in the occipital region and extend 
to the rest of the head.  With these attacks he had 
photophobia, nausea, and phonophobia, and preferred to stay 
in a dark room.  He reported having an average of 1 or 2 
headaches a month that last 3 to 4 hours, and respond to rest 
and medication.  The pertinent diagnosis was migraine 
headaches.  A remand is necessary to obtain a medical 
opinion.

Service medical records show that the veteran was seen on 
several occasions for eye evaluations, and a macular 
abnormality was diagnosed.  These included an eye evaluation 
in 1980 at which time the veteran had normal visual acuity 
for near vision and distant vision.  The impression was 
"rule out" macular disease of the right eye.  When he was 
seen in June 1998, a history of old maculopathy of the right 
eye was noted.  At a VA examination in January 2002, the 
veteran reported his history and stated that, although his 
vision has been 20/20, the vision in his right eye has always 
been a little "off".  The examiner found that the veteran 
had a macular process that appeared to be a non-progressive 
process.  He was to be seen by a retina specialist.  In 
January 2003, when seen in a VA optometry clinic, the veteran 
noticed that his visual acuity in his right eye had 
decreased, without correction.  Examination revealed macular 
drusen with mild pigment mottling of the right eye.  The 
veteran testified in January 2005 that he continued to have 
right eye pain and blurred vision in his right eye, and that 
he had not been seen by a retinal specialist.  Accordingly, a 
remand for a medical examination and opinion is needed.

In addition, the veteran seeks entitlement to service 
connection for left-side hemisensory anesthesia/paresthesia.  
Service medical records show that he underwent a neurologic 
evaluation in service for transient left hemisensory deficit 
after laughing.  An MRI of his brain was unremarkable except 
for a small venous angioma in the right frontal lobe.  An EEG 
was done with the question of bifrontal intermittent spike 
and wave formations, and the significance was unclear.  At an 
examination in March 1992, it was noted that a final written 
report of the evaluation was delayed due to the Madigan Army 
Medical Center moving to a new facility.  It does not appear 
that a final written report was attached to the veteran's 
service medical records.  The veteran testified that he 
continued to have intermittent headaches, and that if he 
laughed or coughed his face would go numb.  Accordingly, 
additional development is needed prior to appellate review.  

Given the foregoing, and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran for 
appropriate examinations (e.g., orthopedic 
and neurologic) to determine the current 
severity of his service-connected 
lumbosacral strain.  All indicated tests and 
studies should be performed and all 
objective findings of chronic disability 
should be reported in detail.  A detailed 
medical history relevant to  the back 
disability at issue should be obtained.  All 
manifestations of current back disability 
should be described in detail, including any 
orthopedic and neurologic residuals found to 
result from the service-connected 
lumbosacral strain.  

a.  The examiner(s) should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.

b.  An opinion should be provided 
regarding whether pain due to the 
service-connected back disability 
significantly limits functional ability 
during flare-ups or with extended use, 
beyond the degree of limitation shown on 
the clinical examination.

c.  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.

d.  The examiner(s) also should indicate 
whether the affected joints exhibit 
weakened movement, excess, fatigability, 
or incoordination that could be 
attributed to the service-connected back 
disability.

2.  If, and only if, intervertebral disc 
syndrome is found to be present, the 
examiner should express an opinion as to:

a.  whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that symptoms of the 
veteran's intervertebral disorder were 
first manifested - 

i.  during his period of active duty 
service, or

ii.  after service, as a direct 
causal result of his service-
connected lumbosacral strain;

or whether such a manifestation in 
service or secondary relationship to his 
service-connected lumbosacral strain is 
unlikely (i.e., less than a 50-50 
probability).

b.  The clinical findings of record and 
the reasoning which form the basis of the 
opinion requested should be clearly set 
forth.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  If the examiner determines that it is at 
least as likely as not that intervertebral 
disc disease is related to service or to the 
service-connected low back disorder, the 
examiner should discuss the frequency and 
severity of any recurring intervertebral 
disc syndrome attacks, if found to be 
present, as well as the  nature and extent 
of intermittent relief.

a.  In discussing the severity of any 
such attacks, the examiner should 
illuminate on the presence or absence of 
the following symptomatology:  persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, and 
demonstrable muscle spasm; absent ankle 
jerk; or other neurological findings 
appropriate to the site of the diseased 
disc.

b.  The examiner(s) is (are) also 
specifically  asked to provide a 
discussion of the frequency of any 
incapacitating episodes of intervertebral 
disc syndrome (e.g., periods of  acute 
signs and symptoms due to intervertebral  
disc syndrome that require bed rest 
prescribed  by a physician and treatment 
by a physician) in  the past 12 months.



4.  The RO should make arrangements for  the 
veteran to undergo an orthopedic examination 
of the left knee for the purpose of 
determining the severity of this service- 
connected disability.  

a.  The examination report should include 
a detailed description of pertinent 
symptoms of residuals of the service-
connected disability of the left knee, 
clinical findings, and an assessment of 
the functional impairment resulting 
therefrom.

b.  The examination report should include 
descriptions of ranges of motion in the 
left knee, noting the normal ranges of 
motion in these joints and any indication 
of painful motion.  The presence of 
either instability or subluxation in the 
left knee should be noted and should be 
described in terms of degree (i.e., 
slight, moderate, or severe).  Any 
ankylosis or deformity of the left knee 
should also be identified.

c.  Whether there is likely to be 
additional range-of-motion loss of the 
left knee due to any of the following 
should also be addressed:  (1) pain on 
use, including during flare-ups; 
(2) weakened movement; (3) excess  
fatigability; or (4) incoordination.  The 
examiner should be asked to describe  
whether pain significantly limits 
functional ability during flare-ups.

d.  Any diagnostic tests and studies 
deemed necessary by the examiner in order 
to respond to the specified inquiries  
should be conducted, to include X-ray 
films of the left knee.

5.  The RO should make arrangements to obtain a VA 
examination and a medical opinion by a retinal 
specialist to determine the nature and etiology of 
the veteran's claimed macular disease and decreased 
near vision of the right eye.  The claims folder, to 
include a copy of this remand, must be made 
available to the examiner for review before the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  The examiner should address 
whether the veteran has macular disease or other eye 
disorders.  If a diagnosis of macular disease is 
appropriate, the examiner should provide a medical 
opinion as to:
a.  whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that symptoms of the 
veteran's macular disorder were 
manifested during his period of active 
duty service, or

b.  whether such a relationship to 
service is unlikely (i.e., less than a 
50-50 probability).

c.  The clinical findings of record and 
the reasoning which form the basis of the 
opinion requested should be clearly set 
forth.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

6.  The veteran should be afforded an appropriate VA 
examination to determine whether he has a current 
disability due to headaches that is the result of 
service, to include the occasional headaches shown 
in service.
a.  Based on review of the relevant 
evidence contained in the veteran's claim 
folder and physical examination of the 
veteran, the physician should 
specifically provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has a 
current disability due to headaches that 
is the result of in-service 
symptomatology or pathology, or whether 
such a cause of such disability is 
unlikely (i.e., less than a 50-50 
probability).

b.  Note:  The term "at least as likely 
as  not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

7.  The veteran should be afforded an appropriate VA 
examination to determine whether he has a current 
respiratory disability to include asthma that is the 
result of service, to include the recurring bouts of 
bronchitis shown in service.
a.  Based on review of the relevant 
evidence contained in the veteran's claim 
folder and physical examination of the 
veteran, the physician should 
specifically provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has a 
current respiratory disability that is 
the result of in-service symptomatology 
or pathology, or whether such a cause of 
such disability is unlikely (i.e., less 
than a 50-50 probability).

b.  Note:  The term "at least as likely 
as  not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

8.  The RO should request the written report of the 
veteran's neurological evaluation at Madigan Army 
Medical Center in January and February 1992.
9.  After the 1992 neurological evaluation is 
attached to the claims file, if available, the 
veteran should be afforded an appropriate 
neurological VA examination to determine whether he 
has a current disability to include headaches due to 
left sided hemisensory anesthesia/paresthesia that 
is the result of service, to include the episodes 
shown in service.
a.  Based on review of the relevant 
evidence contained in the veteran's claim 
folder and physical examination of the 
veteran, the physician should 
specifically provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has a 
current disability due to left-side 
hemisensory anesthesia/paresthesia that 
is the result of in-service 
symptomatology or pathology, or whether 
such a cause of such disability is 
unlikely (i.e., less than a 50-50 
probability).

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

10.  The claims folder, to include a copy of 
this Remand and all additional records 
obtained, must be made available to each 
medical examiner in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  The 
examination report(s) should indicate 
whether the veteran's medical records were 
reviewed.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  A rationale 
should be provided for all opinions and 
conclusions expressed.  

11.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


